266 S.W.3d 865 (2008)
STATE of Missouri, Respondent,
v.
Angela Kay BARLOW, Appellant.
No. ED 90895.
Missouri Court of Appeals, Eastern District, Division Two.
October 21, 2008.
Irene Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
*866 Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Angela Kay Barlow appeals from the trial court's judgment and sentence after a jury found her guilty of committing violence to a Department of Corrections employee. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).